Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 1 of 11

TED Statee wo
ALBUQ Ebon DISTRICT
VERO E NEW» MexIea
IN THE UNITED STATES DISTRICT COURT SEP 19 204g
2 20
FOR THE DISTRICT OF NEW MEXICO MITCHELL p
LF
CLERK
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
|
vs. ) CRIMINAL NO. _19-CR-00564-WJ
)
JERRY ARMENTA, )
)
Defendant. )
PLEA AGREEMENT

Pursuant to Rule | 1(c)(1)(C), Fed. R. Crim. P., the parties notify the Court of the

following agreement between the United States Attorney for the District of New Mexico, the

Defendant, Jerry Armenta, and the Defendant’s counsel, James C. Loonam:

REPRESENTATION BY COUNSEL

1. The Defendant understands the Defendant’s right to be represented by an attomey

and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the

Defendant's attorney and is fully satisfied with that attorney’s legal representation.

RIGHTS OF THE DEFENDANT

2. The Defendant further understands the Defendant’s rights:

a.

b.

to plead not guilty, or having already so pleaded, to persist in that plea;
to have a trial by jury; and
at a trial:

1) to confront and cross-examine adverse witnesses,

2) to be protected from compelled self-incrimination,

 
Fe
Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 2 of 11

3) to testify and present evidence on the Defendant’s own behalf, and

4) to compel the attendance of witnesses for the defense.
WAIVER OF RIGHTS AND PLEA OF GUILTY

1. The Defendant agrees to waive these rights and to plead guilty to Count 2 of the
superseding indictment, charging a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), that being

Felon in Possession of a Firearm and Ammunition.

SENTENCING
2. The Defendant understands that the maximum penalty provided by law for this
offense is:
a. imprisonment for a period of up to 10 years; unless defendant is

determined to be an armed career criminal, then imprisonment for not less
than 15 years to life, which shall not be suspended;

b. a fine not to exceed the greater of $ 250,000 or twice the pecuniary gain to
the Defendant or pecuniary loss to the victim;

c. a term of supervised release of not more than 3 years to follow any term of
imprisonment; unless defendant is determined to be an armed career
criminal, then not more than five (5) years of supervised release to follow
any term of imprisonment. (If the Defendant serves a term of
imprisonment, is then released on supervised release, and violates the

conditions of supervised release, the Defendant’s supervised release could

be revoked — even on the last day of the term —— and the Defendant could

 
Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 3 of 11

then be returned to another period of incarceration and a new term of
supervised release.); and
d. a mandatory special penalty assessment of $100.00;

3. The parties recognize that the federal sentencing guidelines are advisory, and that
the Court is required to consider them in determining the sentence it imposes.

A. The parties are aware that the Court will decide whether to accept or reject this plea
agreement. The Court may defer its decision as to acceptance or rejection until there has been an
opportunity to consider the presentence report. Pursuant to Federal Rule of Criminal Procedure
11(c)(5), if the Court rejects this plea agreement, the defendant shall have the right to withdraw
the defendant’s plea of guilty.

5. Regardless of any other provision in this agreement, the United States reserves the
right to provide to the United States Pretrial Services and Probation Office and to the Court any
information the United States believes may be helpful to the Court, including but not limited to
information about the recommendations contained in this agreement and any relevant conduct
under U.S.S.G. § IB1.3.

ELEMENTS OF THE OFFENSE

6. If this matter proceeded to trial, the Defendant understands that the United States
would be required to prove, beyond a reasonable doubt, the following elements for violations of
the charges listed below:

Count 2: 18 U.S.C. §§ 922(2)(1) and 924(a)(2), that being Felon in Possession of a
Firearm or Ammunition

First. the defendant knowingly possessed a firearm or ammunition;
Second: the defendant had previously been convicted of a felony;

3
 

Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 4 of 11

Third: the defendant knew that he had previously been convicted of a felony;

Fourth: prior to the defendant’s possession the firearm or ammunition, those items
moved at some time from one state to another or from a foreign country to
the United States.

DEFENDANT'S ADMISSION OF FACTS

7. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize
and accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge
that if I chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offense(s) to which I am pleading guilty beyond a
reasonable doubt, including any facts alleged in the information that increase the statutory
minimum or maximum penalties. I specifically admit the following facts related to the charges
against me, and declare under penalty of perjury that all of these facts are true and correct:

On the evening of September 10, 2018, or in the early morning hours of September
11, 2018, I, Jerry Armenta, was knowingly in possession of a loaded firearm at my
residence located in Nenahnezad, San Juan County, State of New Mexico, and in the
District of New Mexico, which is also within the exterior boundaries of the Navajo Nation.
Specifically, I was holding the firearm before another individual, Lowell Begay, took
possession of the firearm. A short time later I regained possession of the firearm and
ultimately hid it away from my residence before ultimately assisting law enforcement to
locate the firearm. The firearm, a black .38 Special Smith & Wesson revolver with an
ivory grip, serial number 825535, was not manufactured in the State of New Mexico, and

thus affected interstate commerce. I originally came into possession of the firearm a few

4

 
Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 5 of 11

weeks prior when I purchased it from another individual. At the time I possessed this
firearm and ammunition, I knew that I had been previously convicted of the following
felonies, punishable by imprisonment for a term exceeding one year:

(1) = driving while under the influence of intoxicating liquor and/or drugs (4th

offense); and

(2) driving while under the influence of intoxicating liquor and/or drugs (5th

offense).

I also knew at the time of possessing the loaded firearm that because of my prior
felony convictions, it was unlawful for me to possess firearms and ammunition.

8. By signing this agreement, the Defendant admits that there is a factual basis for
each element of the crime(s) to which the Defendant is pleading guilty. The Defendant agrees
that the Court may rely on any of these facts, as well as facts in the presentence report, to
determine the Defendant’s sentence, including, but not limited to, the advisory guideline offense
level.

RECOMMENDATIONS

9. The United States and the Defendant recommend as follows:

a. The Defendant and the United States have made an AGREEMENT
pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), that a specific
sentence of 18 months imprisonment is the appropriate disposition for the
charge of Felon in Possession of a Firearm or Ammunition. This
agreement takes into account the Defendant’s acceptance of responsibility,

with no further reduction to occur. The remaining components of the

 
 

Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 6 of 11

Defendant’s sentence, including but not limited to any fine or restitution
and the length and conditions of supervised release, shall be imposed by
the Court after the presentation of evidence and/or argument by the
parties.

b. If the Court accepts the plea agreement, it must inform the Defendant that
the agreed upon disposition will be included in the judgment, and the
Court is bound by the terms of the plea agreement once the Court accepts
the plea agreement.
DEFENDANT’S ADDITIONAL AGREEMENT

10. The Defendant understands the Defendant’s obligation to provide the United
States Pretrial Services and Probation Office with truthful, accurate, and complete information.
The Defendant represents that the Defendant has complied with and will continue to comply with
this obligation.

11. Except under circumstances where the Court, acting on its own, rejects this plea
agreement, the Defendant agrees that, upon the Defendant’s signing of this plea agreement, the
facts that the Defendant has admitted under this plea agreement as set forth above, as well as any
facts to which the Defendant admits in open court at the Defendant's plea hearing, shall be
admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, mcluding a criminal trial, and the Defendant expressly waives the
Defendant’s rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence

410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

 
Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 7 of 11

12. By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the
court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2)
the defendant can show a fair and just reason as those terms are used in Rule 11(d)(2)(B) for
requesting the withdrawal. Furthermore, defendant understands that if the court rejects the plea
agreement, whether or not defendant withdraws the guilty plea, the United States is relieved of
any obligation it had under the agreement and defendant shall be subject to prosecution for any
federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed
or not prosecuted.
13. | The Defendant recognizes that this plea agreement has already conferred a benefit
on the Defendant. Consequently, in return for the benefit conferred on the Defendant by entering
into this agreement, the Defendant agrees not to seek a downward departure or variance from the
specific sentence of 18 months imprisonment as agreed to by the parties pursuant to Rule
11(c)(1)(C) of the Federal rules of Criminal Procedure. If the Defendant, in violation of this
paragraph, should nevertheless seek a downward departure or variance, including a departure or
variance from the guideline Criminal History Category, the United States shall have the right to
treat this plea agreement as null and void and to proceed to trial on all charges before the Court.

14. The Defendant agrees that the Defendant is the same person who was previously
convicted of the following offenses, each of which was at the time of conviction punishable by
imprisonment for a term exceeding one year:

a. driving while under the influence of intoxicating liquor and/or drugs (4th

offense), State of New Mexico, D-1116-CR-2006-00994, pled and

 
Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 8 of 11

sentenced on January 29, 2007.

b. driving while under the influence of intoxicating liquor and/or drugs (5th
offense), State of New Mexico, D-1116-CR-2010-1129, pled and
sentenced on May 24, 2011.

c. The Defendant further agrees that the convictions listed above are valid
and free from fundamental error, and that the Defendant’s constitutional
rights, including the right to counsel, were not violated when the
convictions were obtained.

FORFEITURE
15. | The Defendant voluntarily and immediately agrees to the administrative, civil, or
criminal forfeiture to the United States all of the Defendant’s right, title, and interest in the
following assets and properties:

a. black .38 Special Smith & Wesson revolver with an ivory grip, serial
number 825535.

16. The Defendant agrees to fully assist the United States in the forfeiture of the
above-described property and to take whatever steps are necessary to pass clear title to the
United States, including but not limited to execution of any documents necessary to transfer the
Defendant’s interest in the above-described property to the United States.

17. The Defendant agrees to waive the right to notice of any forfeiture proceeding
involving the above-described property.

18. The Defendant knowingly and voluntarily waives the right to a jury trial on the
forfeiture of the above-described property. The Defendant knowingly and voluntarily waives all
constitutional, legal, and equitable defenses to the forfeiture of said property in any proceeding.

8
Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 9 of 11

The Defendant agrees to waive any jeopardy defense or claim of double jeopardy, whether
constitutional or statutory, and agrees to waive any claim or defense under the Eighth
Amendment to the United States Constitution, including any claim of excessive fine, to the
forfeiture of said property by the United States or any State or its subdivisions.
WAIVER OF APPEAL RIGHTS
19. The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
Defendant knowingly waives the right to appeal the Defendant’s conviction(s) and any sentence,
including any fine, imposed in conformity with this Fed. R. Crim. P. 11(c)(1)(C) plea agreement,
as well as any order of restitution entered by the Court. The Defendant also waives the right to
appeal any sentence imposed below or within the Guideline range upon a revocation of
supervised release in this cause number. In addition, the Defendant agrees to waive any collateral
attack to the Defendant’s conviction(s) and any sentence, including any fine, pursuant to 28
U'S.C. §§ 2241 or 2255, or any other extraordinary writ, except on the issue of defense counsel’s
ineffective assistance.
GOVERNMENT’S ADDITIONAL AGREEMENT
20. Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:

a. The United States will not bring additional criminal charges against the

Defendant arising out of the facts forming the basis of the present

superseding indictment.
 

Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 10 of 11

21. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting
authorities.

VOLUNTARY PLEA

22. | The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). The Defendant also represents that the Defendant is
pleading guilty because the Defendant is in fact guilty.

VIOLATION OF PLEA AGREEMENT

23. The Defendant agrees that if the Defendant violates any provision of this
agreement, the United States may declare this agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation, including but not limited to any
crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false
statement, obstruction of justice, and any other crime committed by the Defendant during this
prosecution.

SPECIAL ASSESSMENT

24. At the time of sentencing, the Defendant will tender to the United States District
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico
87102, a money order or certified check payable to the order of the United States District

Court in the amount of $100.00 in payment of the special penalty assessment described above.

10

 
 

Case 1:19-cr-00564-WJ Document 29 Filed 09/19/19 Page 11 of 11

ENTIRETY OF AGREEMENT
25. This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all parties. This agreement is
effective upon signature by the Defendant and an Assistant United States Attorney.

AGREED TO AND SIGNED this | Whey of Stlender , 2019.

 

JOHN C. ANDERSON

 

United S Att
\ a
(DAVID ?. COWEN
Stant United States Attorney
Post Office Box 607

Albuquerque, New Mexico 87102
(505) 346-7274

I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, I have explained to my client the
elements to each offense to which she/he is pleading guilty. To my knowledge, my client’s
decision to enter into this agreement is an informed and vol

  
  

 

JAMES C. LOONAM
‘Attomey for the Defendant

I have carefully discussed every pa this agreement with my attorney. I understand the
terms of this agreement, and I voluntarily agree to those terms. My attorney has advised me of
my rights, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of the
relevant Sentencing Guidelines provisions, and of the consequences of entering into this

agreement.
Ti evvy A ruren to

JERRY ARMENTA
Defendant

 

11

 
